Title: To Thomas Jefferson from William Short, 21 November 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Nov. 21. 1791

The last letter which I have had the honor of recieving from you was dated July 28. Those written by the Secretary of the treasury Sep. 2. and Oct. 3. have been recieved. The newspapers of this place say that succours of men were sent from the U. S. to S. Domingo immediately on the deputies from that island arriving there. The account is said to be received by a commercial house at Havre in a letter from Philadelphia. Since the publication of this article I have been repeatedly applied to for information respecting it. I have been obliged always to answer that I had recieved no letters from America since the arrival of their deputies there; which I learned through foreign newspapers. I observed also that as to the disposition of the U. S. to succour their allies there could be no doubt, that only volunteers however could be sent out of the country and of course that immediate assistance of that sort must be considered as precarious, not depending on the will of government. There is such a disposition here to believe that troops have been  sent agreeably to the Newspaper account that few doubts are entertained respecting it. I am exceedingly sorry not to be able to reduce this matter to some kind of certainty. The last letter from the Secretary of the treasury although of a date sufficiently recent says nothing of it of course.
The last accounts recieved here from S. Domingo are of the 9th. of October. It appears from them that the troops and armed citizens though nearly exhausted by fatigue had continued superior in force to the slaves, many of whom were disposed to submit. The colonial committee are to make their report on the subject of these disturbances the 1st. of next month. The merchants and colonists unite in accusing the society des Amis des noirs, and they on the contrary accuse the colonial committee of the late assembly and the ministry, and add the cruel treatment of the slaves by the colonists.
It is said also that alarming accounts have been just recieved of disorders prevailing in some of the other French islands, not between master and slave but between the different parties of the white inhabitants. The principal cause of all these disturbances is probably the inadequacy of Government to punish turbulent spirits and of course the impunity with which crimes have been for some time past committed there. I do not find that the suspicions mentioned to you in my last as being entertained by some people here gain ground. I have not omitted proper opportunities of touching on the subject as stated in your letter of July 28. page 4th. and 5th. A milder and more willing ear is given to such insinuations of course under present circumstances. Until a government shall be established here however or something which may have the force of government, everything of the sort must be vain and even useless.
Nothing decisive has as yet taken place with respect to the threats of the Dey of Algiers towards this country as mentioned in my last. One of his demands has been already complied with, the restitution of some Algerine slaves confined at Genoa. The French minister has procured their liberty and sent them on board of a vessel freighted for the purpose, to Algiers.
The Dey seems disposed also to quarrel with Sweden and threatens, without giving any reason for it, to order the capture of the vessels of that nation after the expiration of a short term which he has prescribed. I know not what will be the issue.
I have sent you under a blank cover by the way of Havre several letters received from Algiers by the way of Marseilles.
Since my last in proportion as answers have been recieved to the King’s notification from the rest of the European powers they have  been communicated to the assembly by M. de Lessart who has the Portefeuille of foreign affairs. Russia and Sweden have not yet answered. The latter refused to receive the notification under pretence of the King’s want of liberty. Orders have been sent to the French chargé des affaires to leave Stockholm if the court persist longer in the refusal. The event is not yet known.
It is certain that Russia and Sweden desire the fulfillment of the convention of Pilnitz which is considered as void by the principal of those who signed it. They have entered into a new alliance, all the articles are not yet public. It is supposed it is connected with the affairs of France, and believed that Russia subsidizes Sweden and guarantees the present form of government of that country. This will be soon known with more certainty as the ratification is daily expected from Petersburg.
In the meantime the Princes have a Minister residing at Stockholm who is publicly acknowledged there in that character. They have received also very lately plentiful supplies of money insomuch as to have refused a loan of a million of livres lately offered to them. They have fixed the pay of their followers, officers and soldiers and since their late supplies (supposed to be from Russia) it has been regularly recieved. Some private soldiers of the French army, though in small numbers, have gone to join their officers. You will see in the papers sent by the way of Havre the letters of the King to his brothers to induce their return. They proceed on the principle of his not being free to exercise his will and of course will pay no attention to any act of his which they consider as forced on him by those who surround him.
He has lately negatived by his veto a law passed against the emigrants and particularly severe against the Princes. This is the first time the veto has been exercised and is considered by all here as a proof of his liberty. The assembly submitted to it with patience because they wished to have from the Throne such an attestation of the free exercise of Royal will. It is not yet known what the Princes and their adherents will alledge in future. But as it is certain their opposition is not from mere personal attachment to the King, they will unquestionably continue it notwithstanding his orders and even entreaties to the contrary.
The King is now forming his guard, which is to consist of twelve hundred infantry and six hundred cavalry. They will be ready for the beginning of the next year. An incident which has lately taken place in his appartment renders this circumstance desirable. One of the corporals of the national guard taking it into his head that the  King intends again to escape from Paris ordered the sentinel of his appartment not to let him pass after nine o’clock at night and the order was so faithfully executed that the King was stopped in going out as well as those who desired to enter his appartment, so that he was a prisoner for some hours. The sentinel and corporal have been since imprisoned, and I know not whether any or what proceedings will be had in consequence thereof. The friends of the revolution accuse the enemies of it of being the authors of this circumstance in order that it may be still alleged that the King is in captivity notwithstanding the late exercise of the veto. This accusation however is certainly ill founded.
The Minister of foreign affairs is not yet named. Several have been spoken of. It will be probably M. de Lessart and some other person in that case will be put in his place. The Ambassador to London is not yet appointed. M. de Segur, de Moustier and Berthelemi, at present chargé des affaires and Minister Plenipotentiary there, sollicit the place.
The election of the Mayor of Paris has lately come in. The contest lay between M. de la fayette and M. Pethion, a member of the former assembly and one of the chiefs of the party called Republicans. M. de la fayette was absent and many of his friends said he would not accept, which possibly had some influence on the election. There were about ten thousand voters and M. Pethion had a very considerable majority. There are more than 80,000 who have a right to vote at Paris, yet on this as on former occasions only a small part exercised this right, which may be considered as an unaccountable mark of indifference at a time when there is such an appearance of patriotic enthusiasm. The choice of M. Pethion as Mayor and of two or three others of the same party to fill important places in the corporation of Paris, shews that the Parisians are not as hostile to the principles they profess as has been imagined. This disposition must necessarily excite uneasiness and distrust in the breast of the King, whom it is important to tranquilize and attach by that means to the constitution.
I have already mentioned to you Drost’s declining to go to America for the present. I am more disposed every day to believe that he entertained doubts himself as to the practicability of his scheme. I find many here who are convinced that his machine cannot answer for money coinage and give good reasons for it.
I have had a good deal of conversation on that subject lately with a friend of Mr. Bolton. He is an enemy however to Drost and of course what he says must be received with caution. I told him that  Drost declining to go for the present left the field open and that I wished Mr. Bolton would submit to you the terms on which he would erect a mint in America, adding at the same time that I had no authority to desire it and therefore that it was simply my wish as an individual. I think you will receive propositions from him, on which you may rely with much more safety than on those made by Drost, as he has already coined considerable sums of copper and is able to answer, I should imagine, for any engagement he may take.
The dye for the diplomatick medal has again failed under the press. It resisted only so as to take the first impression in silver. The chains are ready and waiting only for the medal. It is promised in a month. I have explained to M. de Montmorin and M. de Moustier the causes of the delay. The dyes which I had had lodged at Mr. Grand’s were in danger of rusting. I have put them into Dupre’s hands to take care of them until this is finished and then they will be all, five in number, sent to you.—I shall leave this place in two or three days for Antwerp and Amsterdam and shall be absent about a month.—I inclose a letter for the Secretary of the treasury, & am, my dear Sir, most sincerely Yours,

W: Short

